Hill, J.
The Washington Brick Company brought suit against the Winder Lumber Company, of Jackson 'county, and the Mary Leila Cotton Mills, of Greene county, for the purpose of obtaining a judgment against the Winder Lumber Company for brick sold to it and used by it, as contractor, in building the cotton mills, and for the establishment of a special materialman’s lien by such judgment on the property of the Mary Leila Cotton Mills. The last-named corporation filed its answer, averring that it was unable to say whether the Winder Lumber Company owed the Washington Brick Company, but that the latter had no debt against the responding defendant, and that this defendant did not owe the Winder Lumber Company any debt, but that company owed the defendant Mary Leila Cotton Mills. The court, on motion, struck the Mary Leila Cotton Mills as a party defendant in so far as any controversy between it and the Winder Lumber Company was concerned, and left, as the sole issue to be tried against the Mary Leila Cotton Mills, the one question whether the Washington Brick Company might obtain judgment against the Mary Leila Cotton Mills, establishing and foreclosing a lien for the amount for which the Washington Brick Company might obtain judgment against the finder Lumber Company. To this judgment the Winder Lumber Company excepted. Held, that a motion to dismiss the writ of error will be sustained, for-the reason that the ease with respect to foreclosure of lien against the Mary Leila Cotton *278Mills is still pending in the court below, and the writ of error to this court is prematurely brought.
March 10, 1915.
Lien foreclosure; from Jackson. Motion to dismiss.
Lewis G. Russell, for plaintiff in error.
John J. & Roy M. Strickland and Noel P. Park, contra.

Writ of error dismissed.

All the Justices concur, except Fish, O. J., absent.